BRIDGEWAY FUNDS, INC. Small-Cap Momentum Fund (BRSMX) Statement of Additional Information Dated May 28, 2010 as amended August 18, 2010 This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the prospectus (the “Prospectus”) of theSmall- Cap Momentum Fund (the “Fund”), a series of Bridgeway Funds, Inc. (“Corporation”), dated May 28, 2010, as may be supplemented from time to time. A copy of the Prospectus may be obtained directly from Bridgeway Funds at 5615 Kirby Drive, Suite 518, Houston, Texas 77005-2448, telephone 800-661-3550, or in Houston 713-661-3500, or from our website at www.bridgeway.com. TABLE OF CONTENTS Page History of Bridgeway Funds 2 Investment Objective 2 Additional Information on Portfolio Instruments, Strategies, Risks and Investment Policies 2 Investment Policies and Restrictions 8 Closed Fund Status Definitions 9 Management of Bridgeway Funds 9 Proxy Voting Policies 15 Disclosure of Portfolio Holdings 15 Control Persons and Principal Holders of Bridgeway Funds Securities 16 Investment Advisory and Other Services 16 Service Agreements 17 Distribution of Fund Shares 18 Fund Transactions and Brokerage 18 Security Selection Process 18 Allocation of Investment Decisions and Trades to Clients 19 Net Asset Value 20 Redemption in Kind 20 Taxation 20 Performance Information 31 General Information 31 Financial Statements 32 Appendix A – Proxy Voting Policy 33 Appendix B – Portfolio Managers 35 Statement of Additional Information – Bridgeway Funds, Inc.Page1of 38 HISTORY OF BRIDGEWAY FUNDS The Corporation is a Maryland corporation, incorporated under the name Bridgeway Fund, Inc. on October 19, 1993. The Board of Directors of the Corporation approved formally changing the Corporation’s name to Bridgeway Funds, Inc. on June 25, 2003. The Corporation is organized as an open-end, registered investment company which currently offers shares in 12 separate series, each with its own investment objective.This SAI relates only to one the series of the Corporation – the Small-Cap Momentum Fund.The Fund is a diversified fund as defined in the Investment Company Act of 1940 (the “1940 Act”). INVESTMENT OBJECTIVE The investment objective of the Fund is to provide long-term total returns on capital, primarily through capital appreciation. There can be no assurance that the Fund will achieve its investment objective. No form of fundamental or technical analysis, including that employed by Bridgeway Capital Management, Inc., the Fund’s investment adviser (“Bridgeway Capital Management” or the “Adviser”), in an actively managed Fund, has been proven conclusively to provide a risk-adjusted excess rate of return on a consistent basis. The Adviser is always mindful of the tax implications of each investment and may engage in “tax management” of the Fund when it appears to be without significant detriment to shareholders of non-taxable accounts. This practice will sometimes increase Fund turnover. The management style of the Fund may it less tax-efficient than other funds managed by the Adviser. ADDITIONAL INFORMATION ON PORTFOLIO INSTRUMENTS, STRATEGIES, RISKS AND INVESTMENT POLICIES The Fund invests in a variety of securities and employs a number of investment techniques, which involve certain risks.The Prospectus discuss the Fund’s principal investment strategies, investment techniques and risks.Therefore, you should carefully review the Fund’s Prospectus.This SAI contains information about non-principal investment strategies the Fund may use, as well as further information about certain principal strategies that are discussed in the Prospectus. Stock Index Futures The Fund may take temporary, long, stock index futures positions to offset the effect of cash held for future investing or for potential redemptions. For example, assume the Fund was 96% invested in stocks and 4% in cash, and it wanted to maintain 100% exposure to market risk, but wanted to defer investment of this cash to a future date. The Fund could take a long position in stock index futures provided that the underlying value of securities represented by the futures did not exceed the amount of Fund cash. Securities Lending The Fund may lend its securities to brokers or dealers, provided any such loans are continuously secured in the form of cash or cash equivalents such as U.S.
